Citation Nr: 0621679	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the most recent Supplemental Statement of the 
Case (SSOC), issued in December 2002, and after the appeal 
was certified to the Board, an April 2004 Veterans Health 
Administration (VHA) medical opinion was associated with the 
record.  The opinion contains medical findings directly 
pertinent to the claim on appeal.

As required by law and regulation, the Board provided the 
veteran and his representative a copy of the VHA opinion and 
afforded them time to respond with additional evidence or 
argument.  In addition, the Board indicated that he had the 
right to waive initial RO consideration of this new evidence.  
38 C.F.R. § 20.1304.

In subsequent correspondence, the veteran's representative 
indicated that there was no further evidence or argument to 
present.  However, given that the representative did not 
expressly waive the veteran's right to have the RO conduct 
the initial review of the VHA opinion, the Board finds that 
further appellate consideration must be deferred at this 
time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).




Also, in July 2004 the veteran requested a hearing before the 
Board.  Since it is unclear what type of hearing is desired, 
on remand the RO should ask the veteran to clarify the type 
of hearing - RO hearing, videoconference Board hearing, CO 
Board hearing, or Travel Board hearing - the veteran desires.  
Except for a CO Board hearing, such hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2005).

Notwithstanding the efforts undertaken to prepare this claim 
for final appellate review, the case is REMANDED for the 
following action:

1.  Ask the veteran to clarify whether he 
still wants a hearing and, if so, what 
type of hearing: RO hearing, 
videoconference Board hearing, CO Board 
hearing, or Travel Board hearing.  If the 
veteran desires an RO, videoconference, 
or Travel Board hearing, the RO should 
schedule him for such a hearing.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim with 
consideration of the recent 2004 VHA 
medical opinion and any other additional 
evidence added to the record subsequent 
to the most recent SSOC.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



